



COURT OF APPEAL FOR ONTARIO

CITATION: Merrifield v. Canada (Attorney General), 2019 ONCA
    336

DATE: 20190424

DOCKET: C63556

Juriansz, Brown and
    Huscroft JJ.A.

BETWEEN

Peter
    Merrifield

Plaintiff (Respondent/

Appellant by way of
    cross-appeal)

and

The Attorney
    General of Canada, Inspector James Jagoe,

Superintendent
    Marc Proulx

Defendants (Appellants/

Respondents by way of
    cross-appeal)

Sean Gaudet and James Gorham,
    for the appellants

Laura Young, John Kingman
    Phillips and John-Otto Phillips, for the respondent

Heard: September 18-19, 2018

On appeal from the judgment of Justice Mary E. Vallee of
    the Superior Court of Justice, dated February 28, 2017, with reasons reported
    at 2017 ONSC 1333, 42 C.C.L.T. (4th) 4.

COSTS
    ENDORSEMENT

[1]

We have reviewed the written submissions on costs.

[2]

The appellants are entitled to costs of the appeal on a partial
    indemnity basis, which we fix at $75,000, inclusive of taxes and disbursements.

[3]

The costs order at trial is set aside. The appellants are entitled to
    costs at trial on a partial indemnity basis, which we fix at $750,000,
    inclusive of taxes and disbursements.

R.G. Juriansz J.A.

David Brown J.A.

Grant Huscroft J.A.


